DETAILED ACTION
This action is in response to a correspondence filed on 03/02/2021.
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 was filed after the mailing date of the Notice of Allowance on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 


Florissi (US 9,361,263): discloses a computing infrastructure configured to capture meta-information on the data stored at an information infrastructure layer and obtaining insights from Big Meta Data. Florissi describes in Figs. 4 and 5 a Collaborating and Sharing cloud which defines services to allow data to be shared among people of common interest, wherein the collaborating and sharing clouds may store for users medical images and give doctors and other interested parties access to the site to view and analyze the medical images. Florissi further teaches a processing cloud which may define services to process and analyze data, and the results are However, Florissi does not teach nor suggest multiple external data processing services hosted in a first external network domain and a second external network domain, and therefore does not teach more than one external data processing service available for selection to process a content item. Additionally, Florissi is silent with respect to teaching a system adapted to trigger invocation of the selected external data processing service to process the content item in order to determine the insight into at least a portion of the content item, and receiving, in the first network domain of the cloud-based collaboration platform, an output from the selected external data processing service.


Cheng (US 20140328570): discloses a system for identifying, describing and sharing salient events found in images and videos in which the system applies semantic reasoning techniques to localize portions of an image to be used to analyzed and classify the image. Cheng suggests a sharing module 128 for sharing content items among a plurality of users and utilizes data processing services such as an automated speech recognition (ASR) system, and/or a video optical character recognition (OCR) system to analyze and process information contained in a content item (see [0033-34], [0044], [0053], [0064] and Fig. 6 as relevant sections). However, Cheng is silent with respect to disclosing a specific process for selecting an external data processing service hosted in an external network domain and determining further information associated with the content item by triggering invocation of the selected external data processing service to process the content item in order to determine the insight into at least a portion of the content item, and receiving, in the first network domain of the cloud-based collaboration platform, an output from the selected external data processing service. 

Sella (US 20150229719) discloses a system adapted to transmit a request for service to a service provider using an API and using the API for creating a new instance of a service and transmitting to the service provider a traffic flow upon which the service is to be applied. In the Sella reference, the network uses an API description to format a service request and traffic forwarding through the service providers, and upon receiving a commands from clients of network to initiate external services, a service call module generates and transmits API calls to provision a network service (see [0027-29]). However, Sella does not teach nor disclose an environment comprising a first and a second external data processing hosted at a first external domain and a second external domain respectively. Furthermore, Sella is silent with respect to teaching a system adapted to trigger invocation of the selected external data processing service to process the content item in order to determine the insight into at least a portion of the content item, and receiving, in the first network domain of the cloud-based collaboration platform, an output from the selected external data processing service.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached at (571) 272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454